DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 8-9, 11 and 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Englehardt (Publication No. U.S. 2011/0115965 A1).
Regarding claim 1, Englehardt shows in Fig. 2, An optical imaging lens (1), sequentially from an object side to an image side along an optical axis, comprising a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140)  and a fifth lens element (150), each of the first (110), second (120), third (130), fourth (140) and fifth lens elements (150) having refracting 
power, an object-side surface (111) facing toward the object side and an image-side 
surface facing toward the image side, wherein: the object-side surface of the 
second lens element (120) comprises a concave portion in a vicinity of a periphery of 
the second lens element (120), and the image-side surface of the second lens element (120) comprises a convex portion in a vicinity of a periphery of the second lens (120)
element; the fourth lens element (140) has negative refracting power; and the 

refracting power, wherein a distance between the image-side surface of the 
fifth lens element (150) and an image plane (270) along the optical axis is BFL (0.87), a thickness of the second lens element (120) along the optical axis is T2 (0.6709), and BFL and T2 satisfy the equation:   BFL/T2 <  2.605
0.87/0.6709 < 2.605,  1.2967 < 2.605
Regarding claim 2, Englehardt discloses wherein a distance between the object-side surface of the first lens element (110) and an image plane along the optical axis is TTL (5.354, para 0058), an air gap between the first lens element (110) and the second lens element along (120) the optical axis is AG12 (R3 – R2  =  0.43684), and TTL and AG12 satisfy the equation:  TTL/AG12 < 25.617, 5.354/0.43684  <  25.617.
Regarding claim 3, Englehardt discloses wherein a thickness of the third lens (130) element along the optical axis is T3 (0.278029), a thickness of the fourth lens element along the optical axis is T4 (0.2993667), and T3 and T4 satisfy the equation:
T4/T3 < 1.800, (0.2993667)/(0.278029) < 1.800, 1.07674 < 1.800.
Regarding claim 8, Englehardt shows in Fig. 2, An optical imaging lens (1), sequentially from an object side to an image side along an optical axis, comprising a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140) and a fifth lens element (150), each of the first, second, third, fourth and fifth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side, wherein: the image-side surface of the second lens element comprises a convex portion in a vicinity of a periphery of the second lens element (120); the image-side surface of 
 BFL/T2  < 2.605,   0.87/0.6709   < 2.605.
Regarding claim 9, wherein an air gap between the first lens element (110) and the second lens element (120) along the optical axis is AG12 (0.436741), and AG12 and BFL satisfy the equation: BFL/AG12 < 6.571,    0.87/0.436741 < 6.571
Regarding claim 11, wherein a thickness of the fourth lens element (140) along the optical axis is T4 (0.2993667)), an air gap between the first lens element and the second lens element along the optical axis is AG12 (0.436741), and T4 and AG12 satisfy the equation: T4/AG12 < 2.000, 0.2993667/0.436741  < 2.000
Regarding claim 15,  Englehardt shows in Fig. 2, An optical imaging lens (1), sequentially from an object side to an image side along an optical axis, comprising a first lens element (110), a second lens element (120), a third lens element (130), a fourth lens element (140) and a fifth lens element (150), each of the first, second, third, fourth and fifth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side, wherein: the object-side surface of the third lens element comprises a concave portion in a vicinity of a periphery of the third lens element (130);  the image-side surface of the fourth lens element (140) comprises a concave portion in a vicinity of the optical axis;  < 2.605,  1.2967 < 2.605.

Allowable Subject Matter
4.	Claims  4-7, 10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a thickness of the first lens element along the optical axis is T1, an air gap between the first lens element and the second lens element along the optical axis is AG12, and T1 and AG12 satisfy the equation: 0.400 < T1/AG12.ltoreq.2.800.”
Claim 5 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a sum of thicknesses of all 
Claim 6 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim,” wherein a thickness of the third lens element along the optical axis is T3 (0.278029), a thickness of the fourth lens element along the optical axis is T4(0.2993667), an air gap between the first lens element and the second lens element along the optical axis is AG12 (0.436741), an air gap between the second lens element and the third lens element along the optical axis is AG23 (0.230769), an air gap between the third lens element and the fourth lens element along the optical axis is AG34 (0.407442), an air gap between the fourth lens element and the fifth lens element along the optical axis is AG45 (0.365282), and T3, T4, AG12, AG23, AG34 and AG45 satisfy the equation:   1.881 < (AG12+T3+T4)/(AG23+AG34+AG45).“
Claim 7 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a sum of thicknesses of all five lens elements along the optical axis is ALT, a thickness of the first lens element along the optical axis is T1, an air gap between the first lens element and the second lens element along the optical axis is AG12, and ALT, T1 and AG12 satisfy the equation: 2.192   <  ALT/(T1+AG12)  <  3.476”
 

make obvious, either singly or in combination, an optical imaging lens comprising, in addition to the other recited features of the claim, “wherein a thickness of the third lens element along the optical axis is T3, and T2 and T3 satisfy the equation: T2/T3  < 1.200.”
Claim 12 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a sum of all four air gaps from the first lens element to the fifth lens element along the optical axis is AAG (1.440234), a thickness of the first lens element along the optical axis is T1 (1.408531), an effective focal length is EFL (4.4453), a distance between the object-side surface of the first lens element and an image plane along the optical axis is TTL (5.354), and AAG, EFL, T1 and TTL satisfy the equation: 
4.257  <  (TTL+EFL)/(AAG+T1) <  5.784”
Claim 13 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein an effective focal length is EFL (4.4453), a thickness of the third lens element along the optical axis is T3 (0.278029), a thickness of the fourth lens element along the optical axis is T4 (0.2993667), a thickness of the fifth lens element along the optical axis is T5 (0.13782), a distance between the object-side surface of the first lens element and an image plane along the optical axis is TTL (5.354), and AG12 (0.436741), EFL, T3, T4, T5 and TTL satisfy the  equation:  3.990  < (T5+TTL+EFL)/(AG12+T3+T4)  <  6.773.”

make obvious, either singly or in combination,  an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein an air gap between 
the second lens element and the third lens element along the optical axis is 
AG23, a thickness of the first lens element along the optical axis is T1, a 
distance between the object-side surface of the first lens element and an image 
plane along the optical axis is TTL, and AG23, T1, T2 and AG23 satisfy the 
equation: 2.489 < TTL/(T1+T2+AG23) < 3.728.”
Claim 16 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens comprising, in addition to the other recited features of the claim, “ wherein an air gap between the fourth lens element and the fifth lens element along the optical axis is AG45, a thickness of the third lens element along the optical axis is T3, a thickness of the fourth lens element along the optical axis is T4, and AG45, T3 and T4 satisfy the equation: (T4+AG45)/T3 < 2.080.”
Claim 17 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein an air gap between the third lens element and the fourth lens element along the optical axis is AG34, an air gap between the fourth lens element and the fifth lens element along the optical axis is AG45, a sum of all four air gaps from the first lens element to the fifth lens element along the optical axis is AAG, and AAG, AG34 and AG45 satisfy the equation: 4.500 < AAG/(AG34+AG45).”

make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a sum of thicknesses of all five lens elements along the optical axis is ALT, a thickness of the third lens element along the optical axis is T3, and ALT and T3 satisfy the equation: 3.500 < ALT/T3 < 6.000.”
Claim 19 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a thickness of the fourth lens element along the optical axis is T4, a thickness of the fifth lens element along the optical axis is T5, an air gap between the second lens element and the third lens element along the optical axis is AG23, a distance between the object-side surface of the first lens element and an image plane along the optical axis is TTL and T4, T5, TTL and AG23 satisfy the equation: 3.123 < TTL/(AG23+T4+T5) < 4.257.”
Claim 20 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, an optical imaging lens, comprising, in addition to the other recited features of the claim, “wherein a sum of all four air gaps from the first lens element to the fifth lens element along the optical axis is AAG, a thickness of the fifth lens element along the optical axis is T5, an effective focal length is EFL, an air gap between the third lens element and the fourth lens element along the optical axis is AG34, and AAG, AG34, EFL and T5 satisfy the equation: 4.240 < (AAG+EFL)/(AG34+T5) < 8.392.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Chou (U.S. Patent No. 8,717,688 B2) discloses an image capturing lens system.
Yamazaki (Publication No. U.S.  2019/0391366 A1) discloses an imaging lens.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN WYATT/Examiner, Art Unit 2878




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878